EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1: A convertible children's highchair comprising: a frame configured for resting on a floor; a first child seat defining a first seating surface, the first child seat being coupled to the frame with the first  seating surface supported above the floor; and a second child seat comprising an upper portion defining a second seating surface configured for supporting a child, and a lower portion having a lower surface configured for resting on a flat support surface and supporting the second child seat in a stable upright position on the flat support surface, wherein the upper and lower portions of the second child seat are configured for detachably coupling to the first child seat.
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: There are many similarities and dissimilarities between applicant’s invention and the invention of Lee et al. (6,010,184) and Clark (5,707,106). However, Clark fails to disclose a convertible chair as claimed in claims 1, 8 and 21. Lee et al. fail to disclose in claim 1, a second child seat comprising an upper portion defining a second seating surface configured for supporting a child, and a lower portion having a lower surface configured for resting on a flat support surface and supporting the second child seat in a stable upright position on the flat support surface. In claim 8, Lee et al. fail to disclose the child seat comprising a first part comprising a support base for supporting the child seat on a standard chair. In claim 21, Lee et al. fail to disclose the second seat further comprising a lower portion configured for detachable engagement with the first seat in the first configuration of the highchair and for supporting the second seat in a stable upright position on a support surface in a second configuration of the highchair with the second seat detached from the first seat.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636